366 U.S. 271
81 S. Ct. 1100
6 L. Ed. 2d 382
Charles Floyd BONDv.Lamoyne GREEN, Supt. of Marion Correctional Institution.
No. 1, Misc.
Supreme Court of the United States
May 15, 1961

Charles Floyd Bond, pro se.
Mark McElroy, Atty. Gen. of Ohio and William M. Vance, Asst. Atty. Gen., for respondent.
Motion for Leave to File Petition for Writ of Habeas Corpus.
PER CURIAM.


1
The motion for leave to file petition for writ of habeas corpus is denied. Treating the papers submitted as a petition for writ of certiorari to the Supreme Court of Ohio, certiorari is granted. The judgment is vacated and the case is remanded for further consideration in the light of Smith v. Bennett, and Marshall v. Bennett, 365 U.S. 708, 81 S. Ct. 895, 6 L. Ed. 2d 39.


2
Mr. Justice STEWART took no part in the consideration or disposition of this case.